Exhibit 10.2

FIRST AMENDMENT TO THE

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED

STOCK INCENTIVE PLAN

ON Semiconductor Corporation, a Delaware corporation (the “Company”), previously
established the ON Semiconductor Corporation 2000 Stock Incentive Plan, which
was most recently amended and restated in its entirety effective as of March 23,
2010 by the adoption of the On Semiconductor Corporation Amended and Restated
Stock Incentive Plan (the “Plan”). The Plan was approved by the Company’s
shareholders at the Company’s 2010 Annual Meeting. By adoption of this
instrument, the Company desires to amend the Plan to increase the total number
of shares of stock available for grant under the Plan by 33,000,000.

1. This First Amendment shall be effective as of the date on which it is
approved by the Company’s shareholders at the Company’s 2012 Annual Meeting.

2. The first sentence of Section 5.1 (Stock Subject to the Plan – Number of
Shares) of the Plan is hereby amended and restated in its entirety to read as
follows:

5.1 Number of Shares. Subject to Section 5.2 and 5.3, the total number of shares
of Stock subject to all Awards under the Plan shall be fifty nine million one
hundred thousand (59,100,000), plus the number of shares of Stock subject to
Awards that were previously granted pursuant to the 2000 Plan that again become
available for the grant of an Award pursuant to Section 5.2 after February 17,
2010, less the number of shares of Stock subject to outstanding Awards made
under the Plan since March 23, 2010 that have not terminated, expired, lapsed or
been paid in cash.

3. The last sentence of Section 5.1 (Stock Subject to the Plan – Number of
Shares) of the Plan is hereby amended and restated in its entirety to read as
follows:

The difference between such number and the basic award pool of twenty six
million one hundred thousand (26,100,000) that was initially approved by the
Company’s shareholders at the Company’s 2010 Annual Meeting was cancelled and
never became available for grant pursuant to the Plan.



--------------------------------------------------------------------------------

4. This First Amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions and intent of this First
Amendment.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this 15th day of May, 2012.

 

ON SEMICONDUCTOR CORPORATION By:  

/s/ JUDITH A. BOYLE

  Judith A. Boyle Its:   Assistant Secretary

 

2